             Case 3:20-cr-01239-WQH Document 56 Filed 08/24/20 PageID.88 Page 1 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case




                                                  SOUTHERN DISTRICT OF CALIFORNIA

                  UNITED STATES OF AMERICA                                                       JUDGMENT IN A CRIMINAL CASE
                                     V.                                                          (For Offenses Committed On or After November 1, 1987)
        YAXKIN ROBERTO FIERRO-LEDESMA (I)
                                                                                                      Case Number:                  3:20-CR-01239-WQH

                                                                                                 Marcus S. Bouras a
                                                                                                 Defendant's· Attorney
USM Number                           93118-298

• -
THE DEFENDANT:
                                                                                                                                             I AUG 2 ~ 2020 I
                                                                                                                                     CLERK u.s orsrn,cT OUfff
12:1 pleaded guilty to count( s)                                                                                                                                                          +g;tJ---
                                          ...c:,1..:o:.:f..:t:.:h:::e.:I:.:n::.fo:.:r:.:m=at:.:io::.n::..._ _ _ _ _ _ _ _-l:!,!!:-O~U=T=H=E'=1"=[)'=s-=r~·I::1-:lf.=l=lLJ!IF!!;,r!;Jf~U,!JN

D      was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                                                                                 Count
8:1324(a)(2)(B)(iii) - Bringing In Aliens Without Presentation                                                                                                                         I




     The defendant is sentenced as provided in pages 2 through    _ ___,5::__ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                                                       is                 dismissed on the motion of the United States.

[2:1   Assessment: $100.00 remitted as waived
        Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
       waived and remitted as uncollectible.
12:1   JVTA Assessment*: $5000.00 waived
       The Court finds the defendant indigent.
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
12:1No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                               HO . WILLIAMQ.HAY
                                                                                               UNITED STATES DIS
           Case 3:20-cr-01239-WQH Document 56 Filed 08/24/20 PageID.89 Page 2 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 YAXKIN ROBERTO FIERRO-LEDESMA
CASE NUMBER:               3:20-CR-01239-WQH




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant js remanded to the custody of the United States Marshal.

 •     The defendant must surrender to t.he United States Marshal for this district:

       •    .at-======== AM.
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


at                                        , with a certified copy of this judgment.
     ------------


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3 :20-CR-0 1239-WQH
                  Case 3:20-cr-01239-WQH Document 56 Filed 08/24/20 PageID.90 Page 3 of 5
         AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

         DEFENDANT:              YAXKINROBERT FI
         CASE NUMBER:            3:20-CR-01239-WQH

                                                    SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     Three (3) years

                                                 MANDATORY CONDITIONS
    1. The defendant must not commit another federal, state or local crime.
    2. The defendant must not unlawfully possess a controlled· substance.
    3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
       controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
       two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
       than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
              • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                 risk of future substance abuse. (check if applicable)
    4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
         a sentence of restitution. (check if applicable)
    5.   [gjThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
    6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
    20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
    the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
    applicable)
---
 7.      •
       the defendi11tmusfpaiiicipate -in an approved p1'ogram for do-mestic violence. (check if applicable)
    The defendant must comply with the standard conditions that have been adopted by this conrt as well as with any other
    conditions on the attached page.




                                                                                                          3:20-CR-01239-WQH
                    Case 3:20-cr-01239-WQH Document 56 Filed 08/24/20 PageID.91 Page 4 of 5
        AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

         DEFENDANT:                  Y AXKIN ROBERTO FIERRO-LEDESMA I                                                        Jud
         CASE NUMBER:                3:20-CR-01239-WQH


                                             STANDARD CONDITIONS OF SUPERVISION
       As pmt of the defendant's supervised release, the defendant must comply with the following standard conditions of
       supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
       while on supervision and identify the minimum tools needed by probation officers to keep informed, repmt to the
       comt about, and bring about improvements in the defendant's conduct and condition.

       I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
          hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
          office or within a different time frame.

       2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
          about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
          as instructed.

       3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
          getting permission from the court or the probation officer.

       4. The defendant must answer truthfully the questions asked by their probation officer.

       5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
          anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
          probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
          unanticipated circmnstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
          expected change. ·                           ·

---6c-The defendant- must-allow-the-probation-officer-to-visit-them-at-any-time at-their home or-elsewhere,- andthe-defendant-must --
       permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
       view.

       7. The defendant must work full time (atleast 30 hours per week) at a lawful type of employment, unless the probation officer
          excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
          time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
          defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
          probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
          due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
          change or expected change.

       8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
          knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
          first getting the permission of the probation officer.

       9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

       10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
          anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
          as nunchakus or lasers).

       11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential hmnan source or
           informant without first getting the permission of the com1.

       12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
           officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
           The probation officer may contact the person and confmn that the defendant notified the person about the risk.

       13. The defendant must follow the instructions of the-probation officer related to the conditions of supervision.



                                                                                                                           3:20-CR-01239-WQH
         Case 3:20-cr-01239-WQH Document 56 Filed 08/24/20 PageID.92 Page 5 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            Y AXKIN ROBERTO FIERRO-LEDESMA
CASE NUMBER:          3:20-CR-01239-WQH

                               SPECIAL CONDITIONS OF SUPERVISION

I.     If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
       illegally and report to the probation officer within 24 hours of any reentry into the United States;
       supervision waived upon deportation, exclusion, or voluntary departure.


II




                                                                                         3:20-CR-01239-WQH
